DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
Status of Claims
Claims 8, 9, 11 and 13 have been amended, claims 10 and 12 have been cancelled, and therefore claims 8, 9, 11 and 13 are currently under consideration the application.
Claim Objections
4.	Claim 8 is objected to because of the following informalities: 
	In claim 3, line 3, it suggested to replace “a converter bottom” with –an independently removable converter bottom--. In order to capture the domain or the object of the invention. 
	In claim 8, line 3, after “a converter bottom;”, it is suggested to insert --comprises-- before “N groups of base bricks” in line 4.
	In claim 8, lines 14-15, it is suggested to replace “a gap formed between the through hole and the bottom purging/powder injection brick” with --a gap formed between an inner wall of through hole and the bottom purging/powder injection brick--. 
For claim language clarity.
	In claim 8, lines 27, replace “where the upper end of the capillary metal tube is 
located, the capillary metal tube” with --where the upper ends of the capillary metal tubes are located, the capillary metal tubes--. For claim language consistency.
	In claim 8, lines 28, replace “the capillary metal tube” with --the capillary metal tubes--. For claim language consistency.
	In claim 8, lines 27-29, it is suggested to replace “the capillary metal tube changes from a blocked state to an unblocked state, and an air flow inside the capillary metal tube is detected to create an erosion warning” with --the capillary metal tubes are exposed from a blocked state to an unblocked state, and an air flow inside the capillary metal tubes is detected and erosion warning is issued--. For claim language clarity. 
	In claim 8, line 39, replace “the first converter bottom is removed and replaced with a second converter bottom which has same structure with the first converter bottom” with --the first converter bottom is removed and replaced with a second converter bottom which has the same structure as the first converter bottom--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 8, 9, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Note the format of the claims in this patent (US 3,829,960).  
In particular; (i) claim 8, lines 11-19, recites “N groups of bottom purging/powder injection bricks, each of the N groups of the purging base bricks comprises each of the N groups of the bottom purging/powder injection bricks and each of the bottom purging/powder injection bricks is installed in the through hole, with a  gap formed between the through hole and the bottom purging/powder injection brick, and filled with refractory material, each of the bottom purging/powder injection bricks comprising: powder transport pipe, configured for purging/powder injection when steelmaking”.
(ii) claim 8, lines 30-40, recites “the N groups of bottom purging/powder injection bricks are configured to be used group by group, wherein, when the erosion warning of the bottom purging/powder injection brick in one group of the bottom purging/powder injection bricks is detected, the powder transport pipe in the bottom purging/powder injection brick which has detected the erosion warning is blocked with refractory material and the annular gap pipe keeps ventilating, and the one group of the bottom purging/powder injection bricks switches to a next group of the bottom purging/powder injection bricks after half of the number of the bottom purging/powder injection bricks in the one group have detected the erosion warning, and then after the Nth group of the bottom purging/powder injection bricks has detected the erosion warning, the first converter bottom is removed and replaced with a second converter bottom which has 
same structure with the first converter bottom”.
	(iii) claim 9, recites “and a layer of coke is added on the converter bottom, and then burned with the addition of oxygen to form a slag filled in the gap between the through hole and the bottom purging/powder injection brick and form a protective layer adhered around the bottom purging/powder injection brick”.
Claim 8 recites the limitation "the first converter" in line 38.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the addition of oxygen" in the middle of line 4.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
7.	Claims 8, 9, 11 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
8.	The following is a statement of reasons for the indication of allowable subject matter: Hubble et al. (US 3,829,960) is the closest prior art of record that teaches an independently removable converter bottom as claimed, however differs from the instant claimed invention by failing to teach and/or adequately suggest: an independently removable converter bottom that further comprises a plurality of capillary metal tubes  buried inside each of the bottom purging/powder injection brick, with respective upper ends of the capillary metal tubes buried at different height positions inside the bottom purging powder injection brick and blocked by the bottom purging/powder injection brick, and lower ends of the capillary metal tubes connected to a gas source; and when the bottom purging powder injection brick is eroded to a height where the upper end of the capillary metal tube is located, the capillary metal tubes are exposed from a blocked state to an unblocked state, and an air flow inside the capillary metal tubes is detected and erosion warning is issued, and other claimed features.

Response to Arguments
9.	Applicant’s arguments with respect to claims 8, 9, 11 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The claims as instantly amended are free from art rejection however, the independent claim 8 in particular is deemed indefinite for being narrative in form and replete with indefinite language.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to MICHAEL ABOAGYE whose telephone number is 
(571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number 
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/           Examiner, Art Unit 1733    
/SCOTT R KASTLER/           Primary Examiner, Art Unit 1733